Title: To James Madison from John Mitchell, 25 June 1803 (Abstract)
From: Mitchell, John
To: Madison, James


25 June 1803, Le Havre. “I had the honor of writeing you ⅌ mr. P. a Jay to whom I deliverd by order of our Ministers two Packets addressed to you the Winds haveing Continued long to the west ward no Vessill could sail for America since Capn. King who left this the 14h. inst charged with Duplicate dispatches. Mr Jay as I advised is on board the Ship Oliver Elsworth Capn. Henry of & for New York and left this the 23d. inst. ⅌ this Occasion I send you third Copy and which came to hand since my last.” British frigates continue to guard Le Havre. Only six American ships have entered since 24 May; “this Port has had but little of the Commerce of the U.S.A.” One or more American vessels bound for Le Havre have been sent to England, reason unknown. There is no ship of war building in Le Havre, but since the visit of the minister of marine, all vessels from 5 to 100 tons have been requisitioned, “for what purpose I can’t say.” Has received a letter from Barnet indicating that he had received a commission as commercial agent at Le Havre and that he feared JM had filled the place at Antwerp. Understands that his commission for Le Havre was made on the condition that Barnet would get Antwerp. “I should be far from the desire of holding it to the Injury of Mr. Barnet.” Awaits word of what “Arrangement may prove agreeable to our Government.”
  

   
   RC (DNA: RG 59, CD, Havre, vol. 1). 5 pp.; docketed by Wagner as received 29 Aug.



   
   Mitchell here placed an asterisk and wrote in the left margin: “⅌ Charleston Packet Cap Silliman of & for Philadelpa.”



   
   A full transcription of this document has been added to the digital edition.

